     Case 1:14-cv-09366-LGS-SN Document 550 Filed 05/15/19 Page 1 of 2
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
                                                          DATE FILED: 5/15/2019




                                                        XXXXXXXXXXX




So Ordered. The Clerk of Court is respectfully directed to close the case.

Dated: May 15, 2019
       New York, New York
Case 1:14-cv-09366-LGS-SN Document 550 Filed 05/15/19 Page 2 of 2
